Citation Nr: 9902600	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  96-04 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for benefits under 38 U.S.C.A. § 1151 
(formerly § 351) for additional back injury sustained during 
VA examination in March 1988.  

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for vertigo, claimed 
to be secondary to a skin disorder.  

3.  Entitlement to an increased rating for the service-
connected skin disorder, currently evaluated as 50 percent 
disabling.  

4.  Entitlement to an increased rating for depressive 
disorder, currently evaluated as 10 percent disabling.  

5.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	James W. Stanley, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to August 
1946.  

Historically, the RO in a September 1988 rating decision 
previously denied compensation benefits under 
38 U.S.C.A. § 351 for injuries to the neck and back allegedly 
the result of a fall or falls sustained during a VA 
examination conducted in March 1988.  The Board of Veterans' 
Appeals (Board) upheld that determination in a February 1991 
decision.  The veteran attempted to reopen his claim in 1992.  

This matter came before the Board on appeal from an April 
1995 rating decision by which the RO denied entitlement to 
benefits pursuant to 38 U.S.C.A. § 1151 for additional 
disability consisting of back injury allegedly caused during 
VA examination in 1988.  

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), the United 
States Court of Veterans Appeals (Court) invalidated 38 
C.F.R. § 3.358(c)(3), a section of the regulation 
implementing 38 U.S.C.A. § 1151, on the grounds that that 
section of the regulation, which included an element of 
fault, did not properly implement the statute.  The RO stayed 
readjudication of the appellant's claim, pending further 
appeal of Gardner.  The veteran was notified of this action 
by a letter dated in February 1993.  

Subsequently, the Court's Gardner decision was affirmed by 
the United States Court of Appeals for the Federal Circuit 
(Court of Appeals) in Gardner v. Brown, 5 F.3rd 1456 (Fed. 
Cir. 1993), and subsequently appealed to the United States 
Supreme Court (Supreme Court).

On December 12, 1994, the Supreme Court issued its decision 
in Gardner, affirming the decisions of the lower courts.  
Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552 (1994).  
Thereafter, the Secretary of VA sought an opinion from the 
Attorney General of the United States (Attorney General) as 
to the full extent to which benefits were authorized under 
the Supreme Court's decision.  The Secretary received an 
opinion from the Department of Justice's Office of Legal 
Counsel on January 20, 1995.  On January 26, 1995, the 
Chairman of the Board announced the lifting of the Board's 
stay on the adjudication of cases affected by Gardner 
involving claims for benefits under 38 U.S.C.A. § 1151.  In 
June 1995, the Board remanded the case to the RO for 
additional evidentiary development.  In May 1996, the RO 
readjudicated the claim under 38 U.S.C.A. § 1151 and an 
amended 38 C.F.R. § 3.358(c), and confirmed the denial of 
appellant's claim.  

The Board notes that Section 422(a) of Public Law 104-204, 
110 Stat. 2874, 2926 (1991) amended 38 U.S.C.A. § 1151; 
however, this amendment was effective from claims filed on or 
after October 1, 1997.  Thus, this amendment, as well as 
subsequent amendments to the regulations based thereupon, do 
not apply to the claim now before the Board on appeal.

Service connection was originally denied for vertigo on a 
secondary basis in a January 1988 rating decision.  This 
determination was confirmed in a February 1991 Board 
decision.  The veteran attempted to reopen this claim for 
service connection in 1992.  He appeals from a January 1993 
rating decision that finds that he did not submit new and 
material evidence to reopen his claim.  

With respect to the other issues on appeal, the veteran 
appealed from the September 1996 rating decision.  The issue 
of entitlement to a total rating based on individual 
unemployability due to service-connected disability is the 
topic of the REMAND portion of this document.  


FINDINGS OF FACT

1.  Compensation under 38 U.S.C.A. § 1151 was denied in a 
February 1991 Board decision.  

2.  The veteran attempted to reopen his claim for benefits 
under 38 U.S.C.A. § 1151 in April 1992.  

3.  The evidence received into the record since the 1991 
Board decision includes evidence of a tort settlement, 
additional testimony, and private treatment records 
suggesting that additional disability developed as a result 
of falls during VA examination in March 1988.

4.  Service connection for vertigo, claimed to be secondary 
to the service-connected skin condition, was denied by a 
February 1991 Board decision.

5.  The veteran attempted to reopen his claim for service 
connection for vertigo in November 1993.  

6.  The evidence received into the record since the February 
1991 Board decision consists of additional private medical 
statements and testimony provided at hearings on appeal, 
which are redundant and cumulative in nature and which are 
not so significant that they must be considered in order to 
fairly decide the claim.  

7.  The service-connected skin disorder is currently 
manifested by scaling of both feet, thickening of the 
toenails, very mild erythema of the neck with excoriation, 
and mild erythema without scaling on the back and shoulders.  

8.  The service-connected depressive disorder is currently 
manifested by impairment of social and industrial 
adaptability that is moderately large in degree.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim for compensation under 38 U.S.C.A. §§ 1151.  
38 U.S.C.A. §§ 1151, 5107, 5108, 7104, 7105 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.156(a), 3.358 (1998).  

2.  New and material evidence has not been received to reopen 
the claim for service connection for vertigo, claimed to be 
secondary to the service-connected skin condition.  
38 U.S.C.A. §§ 5107, 7104, 7105 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.156(a), 3.310(a) (1998).  

3.  The criteria for an evaluation in excess of 50 percent 
for a skin condition have not been satisfied.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.20, 4.118, Code 7806, 7817 
(1998).  

4.  The criteria for an evaluation of 30 percent, and no 
higher, for depressive disorder have been satisfied.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1998); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.130 (1998); 38 C.F.R. 
§ 4.132, Code 9405 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Section 7104(b) of title 38, United States Code, provides:  
Except as provided in 38 U.S.C.A. §  5108 of this title, when 
a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered.  Section 5108 of 
title 38, United States Code, states that "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  
See also Spencer v. Brown, 4 Vet. App. 283, 286-87 (1993), 
aff'd, 17 F.3d 368 (Fed. Cir. 1994); Thompson v. Derwinski, 1 
Vet. App. 251, 253 (1991).  

Therefore, once a Board decision becomes final under section 
7104(b), "the Board does not have jurisdiction to consider 
the previously adjudicated claim unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996) 

Regardless of the determination reached by the RO, the Board 
must find new and material evidence to establish its 
jurisdiction to review the merits of a previously denied 
claim.  Judicial interpretation of the law has construed the 
provisions of 38 U.S.C.A. §§ 5108 and 7104 to require the 
Board itself to determine whether new and material evidence 
has been presented before it can reopen a claim and 
readjudicate and issues going to the merits of the claim.  
See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  
Likewise, VA O.G.C. Prec. 05-92, 57 Fed Reg. 49744 (1992) 
provides that the Board has the authority to determine on a 
de novo basis whether a claim has been properly reopened.

Review of a claim to reopen a previously and finally 
disallowed claim, is a two-step analysis under section 
5108.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
First, it must be determined whether the evidence presented 
or secured since the prior final disallowance of the claim is 
new and material when the credibility of the new evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Second, if the evidence is new and material, the Board must 
then reopen the claim and review the former disposition of 
the claim, 38 U.S.C.A. § 5108 -- that is, review all the 
evidence of record to determine the outcome of the claim on 
the merits.  See Jones v. Derwinski, 1 Vet. App. 210, 215 
(1991).  The new and material evidence must be presented or 
secured since the time that the claim was finally disallowed 
on any basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision-makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

A.  Claim under 38 U.S.C.A. § 1151

The Board, in February 1991, denied entitlement to 
compensation benefits for additional disability claimed as 
neck and back injuries resulting from VA medical examination 
in March 1988.  In pertinent part, the Board found that:

3.  During the course of official 
compensation examination in March 1988, 
the veteran experienced a fall onto an 
examining table followed by an apparent 
fall from an X-ray table, resulting in a 
reported soft tissue injury.  

4.  The aforementioned soft tissue injury 
was apparently acute and transitory in 
nature, and resulted in no chronic 
additional injury. 

5.  The veterans compensation and 
pension examination in March 1988 was 
properly undertaken, and performed in 
accordance with sound medical principles 
and procedures.  

The Board reached the following conclusion of law, in 
pertinent part:  

2.  The veterans claimed neck and back 
injuries are not the result of an 
accident or negligence, carelessness, 
lack of proper skill, error in judgment, 
or other instances of indicated fault on 
the part of official VA personnel at the 
time of a compensation and pension 
examination in March 1988.  (38 U.S.C.A. 
351; 38 C.F.R. 3.358 (c) (3)) 

The Board will first consider whether the invalidation of 
38 C.F.R. § 3.358(c)(3), in and of itself, provides a basis 
to reopen the claim.  In the past, VA considered Section 1151 
claims under a fault, negligence, or accident requirement set 
forth in 38 C.F.R. § 3.358(c)(3), a section of the regulation 
implementing 38 U.S.C.A. § 1151 which the Court in Gardner 
invalidated on the grounds that it did not properly implement 
the statute.  The provisions of 38 C.F.R. § 3.358, excluding 
section (c)(3), remained valid.  Subsequently, VA promulgated 
an amended rule § 3.358(c).  Section 3.358(c), as amended, 
states in pertinent part:

(3) Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran, or, in 
appropriate cases, the veteran's 
representative.  "Necessary consequences" 
are those which are certain to result 
from, or were intended to result from, 
the examination or medical or surgical 
treatment administered.

After the stay on 1151 cases was lifted, the RO adjudicated 
the claim under 38 U.S.C.A. § 1151 and the amended 38 C.F.R. 
§ 3.358(c).  This amended rule deletes the fault or accident 
requirement in section (c)(3), but does not alter the 
requirement in sections (c)(1) and (2) that additional 
disability be "proximately due" to VA action.  

In pertinent part, 38 U.S.C.A. § 1151 provides that:

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment,...and not the 
result of such veteran's own willful 
misconduct, and such injury or 
aggravation results in additional 
disability..., disability or death 
compensation...shall be awarded in the 
same manner as if such disability, 
aggravation, or death were service- 
connected.

38 C.F.R. § 3.358, the regulation implementing that statute, 
provides, in pertinent part:

(b) Additional disability.  In 
determining that additional disability 
exists, the following considerations will 
govern: (1) The beneficiary's physical 
condition immediately prior to the 
disease or injury on which the claim for 
compensation is based will be compared 
with the subsequent physical condition 
resulting from the disease or 
injury....(ii)  As applied to medical or 
surgical treatment, the physical 
condition prior to the disease or injury 
will be the condition which the specific 
medical or surgical treatment was 
designed to relieve.  (2) Compensation 
will not be payable under 38 U.S.C. 1151 
for the continuance or natural progress 
of disease or injuries for which 
the...hospitalization, etc., was 
authorized.

(c) Cause.  In determining whether such 
additional disability resulted from a 
disease or injury or an aggravation of an 
existing disease or injury suffered as a 
result of...hospitalization, medical or 
surgical treatment..., the following 
considerations will govern:  (1)  It will 
be necessary to show that the additional 
disability is actually the result of such 
disease or injury or an aggravation of an 
existing disease or injury and not merely 
coincidental therewith.  (2)  The mere 
fact that aggravation occurred will not 
suffice to make the additional disability 
compensable in the absence of proof that 
it resulted from disease or injury or an 
aggravation of an existing disease or 
injury suffered as the result 
of...hospitalization, medical or surgical 
treatment,....

In April 1992, the veterans attempted to reopen his claim 
for compensation benefits for additional disability to the 
spine allegedly sustained during VA examination in March 
1988.  The veteran was informed of the stay on cases due to 
Gardner by letter dated in July 1992.  

To reopen his claim, the veteran submitted copies of 
documents concerning his tort judgment in the amount of 
$9,207.00 under the Federal Tort Claim Act.  The decision 
reached by the United States District Court for the Eastern 
District of Arkansas, Northern Division, makes reference to 
statements and testimony afforded by Dr. J. Taylor, a 
chiropractor, who stated in essence that the veterans 
description of his fall in March 1988 as well as his 
evaluation in August of that year were consistent with soft 
tissue injuries to the neck lower back and right hip.  On 
cross examination, the chiropractor stated that the veteran 
had sought treatment prior to March 1988 injury and that X-
ray examination had revealed evidence of previous injury in 
the form of trauma-related arthritis.  Evidence of arthritis 
in neck and back since 1981 was confirmed by an orthopedic 
physician.  There was no objective evidence that any 
permanent or partial total impairment as a result of injury.  
Based on the evidence presented the Court found that the 
veterans soft tissue injury lasted more than six to eight 
week, but less than one year.  Other evidence submitted 
pertains to residuals of a October 1990 automobile accident.  
The RO reopened the veterans claim on the basis of testimony 
and the Tort Claims settlement.  

When new and material evidence has not been submitted in a 
previously disallowed claim "[f]urther analysis . . . is 
neither required, nor permitted.".  In Spencer, the Court 
held that "section 7104(b) does not preclude de novo 
adjudication of a claim, on essentially the same facts as a 
previously and finally denied claim, where an intervening 
change in law or regulation has created a new basis of 
entitlement to a benefit."  4 Vet. App. at 289.  However, in 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998) a change in 
the evidentiary standard applicable to a claim is neither 
"new and material evidence" nor an "intervening change in 
law" creating a new basis for entitlement).  

Therefore, when a new basis of entitlement has been 
established by a change in law, new and material evidence is 
not required because the claim is a new claim, rather than a 
reopened one.  Id.  In the present case, however, there is no 
presumption of a finding of new and material evidence or an 
automatic reopening of the claim, as described under Spencer, 
because Gardner invalidated a regulation applicable to the 
veteran's claim.  The Federal Circuit's decision in Routen 
makes clear that not every "liberalizing" change in the law 
establishes a new basis for entitlement. 

The invalidation of 38 C.F.R. § 3.358(c)(3) removed the 
requirement that, in addition to first showing that he or she 
suffers from a disability resulting from some act or omission 
of VA, a veteran must demonstrate some fault on the part of 
VA to establish entitlement to benefits pursuant to section 
1151.  However, in the veterans case the reason for the 
previous denial was two-fold:  an absence of evidence of 
additional permanent injury due to the reported falls and an 
absence of fault.  Although the elimination of the fault 
requirement would ultimately have made the veteran's claim 
easier to prove, he has yet to meet his initial burden of 
establishing current disability resulting from the acts of 
VA.  Under these circumstances, it cannot be said that the 
change in law brought about by the Court's decision in 
Gardner amounted to a new basis for entitlement to benefits 
in this case.  See Boggs v. West, 11 Vet. App. 334, 342-43 
(1998).   

The Board will next consider whether additional evidence 
submitted since the Boards decision in February 1991 is new 
and material, so as to reopen the claim.  The evidence 
received into the record since that decision includes 
evidence related a Tort Claims settlement in excess of 
$9,000.00.  This evidence, to which reference is made above, 
is new in format but contains information that was previously 
considered by the Board, and in essence is redundant in 
nature.  Some additional information gleaned from these 
records pertains to intercurrent injury that was incurred in 
a November 1990 automobile accident.  This information is not 
supportive of the veterans claim that current disability is 
related to falls sustained in VA examinations.  Such evidence 
by itself or in connection with evidence previously assembled 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.  

Also received are reports of contemporaneous private and VA 
evaluation and treatment.  Some records reflect a history as 
provided by the veteran of back injury incurred during VA 
examination in March 1988.  The Court has held that such 
history articulated by the appellant has no probative value 
and hence cannot be considered material for the purpose of 
reopening the veterans claim.  Reonal v. Brown, 5 Vet. 
App. 458, 460-461 (1993).  

Moreover, the veteran is advised that evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by the examiner, does not 
constitute competent evidence.  Such evidence cannot 
enjoy the presumption of truthfulness accorded by Justus as 
to the determination of new and material evidence for the 
purpose of reopening a claim.  This is true because a medical 
professional is not competent to opine as to matters outside 
the scope of his or her expertise, a bare transcription of a 
lay history is not transformed into competent medical 
evidence merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406 
(1995).  In addition, this type of evidence by itself or in 
connection with evidence previously assembled is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

It is specifically argued that a May 1993 statement from A. 
Janati, M.D., is new and material evidence.  This statement 
indicates that the veteran was evaluated April 1990.  He then 
had complaints of the neck and low back pain and reported a 
history of a fall in 1988 from an examining table, after 
which the symptoms began.  Dr. Janati stated that:  

In my professional opinion, that falling 
incident in 1988 unquestionably 
contributed to the causation of the 
patients extensive osteoarthritis of the 
cervical and lumbar spine.  It has long 
been known that neck or back injuries can 
cause permanent changes in the cervical 
or lumbar manifested by osteoarthritis.  

This statement supports a finding that injury resulted from 
the fall in 1988, but also tends to show that such injury was 
not acute and transitory as previously considered.  It tends 
to show that the additional disability preexisted the 
veterans intercurrent injury in the Fall of 1990.  In view 
of the foregoing I find that this evidence constitutes new 
and material evidence to reopen the claim for benefits under 
38 U.S.C.A. § 1151.  

B.  Service Connection for Vertigo, Claimed as Secondary to a 
Skin Disorder.

As noted above, service connection was denied for vertigo, 
claimed to be secondary to a service-connected skin 
condition, in a January 1988 rating decision.  The veteran 
had then reported that he had complaints of dizziness, as 
reflected in the report of the November 1987 VA examination.  
The examiner noted that, after questioning, the veteran 
explained that he gets fuzzy-headed and staggers, but 
described no true vertigo.  He reported that his symptoms 
were relieved with Valium.  The evidence then of record 
consisted of the veterans service medical records, which are 
negative for any reference to vertigo associated with a skin 
condition.  Also of record was a June 1987 report from J. D. 
Ashley, M.D., that reflects that the veteran had complaints 
of vertigo associated with a fungus infection in the ear 
canals.  

Based on the foregoing, the agency of original jurisdiction 
concluded that chronic disability, due to service, was not 
demonstrated, and, hence, service connection was not 
warranted.  This determination was upheld by a February 1991 
Board decision, and is a final determination.  38 U.S.C.A. 
§ 7104.  

The veteran attempted to reopen his claim for service 
connection in November 1993.  By an April 1994 rating 
decision, the RO found that the veterans claim for service 
connection could not be reopened.  The RO advised the veteran 
of the continued denial of his claim in a letter dated later 
that month.  The question before the Board is the limited 
question of whether the veteran has submitted new and 
material evidence to reopen his previously-denied claim.  

The Board has reviewed the evidence received into the record 
since the Boards February 1991 decision.  This additional 
evidence includes private medical statements, reports of 
postservice treatment, and testimony provided by the veteran.  

The veteran testified before a Hearing Officer in June 1997 
and before the undersigned in March 1998.  This evidence is 
redundant as it restates the evidence previously considered 
in the Boards decision.  When viewed in the context of the 
entire record, it is not so significant that it must be 
considered in order to fairly decide the claim.  

A November 1993 statement from W. C. Kent, Jr., M.D., that is 
to the effect that the veteran had been know for 35 years and 
treated for 2 years, and the veteran had chronic fungal 
infection and that his chronic vertigo is related to this 
infection either by middle or inner ear.  

Another statement, dated in November 1993, was received from 
A. Bruce Junkin, M.D.  This statement is to the effect that 
the veteran had been treated for chronic vertigo with chronic 
dermatitis of the ear canals.  Dr. Junkin went on to say that 
it is probable that chronic vertigo is related to his chronic 
skin condition.  

An additional statement, undated, was received from Dr. Kent 
that states the following:

[The veteran] has been a patient of mine 
for the last two years.  He has been 
plagued with chronic consistant (sic) 
progressive skin rashes with chronic 
secondary infections.  He first 
contracted his fungal infection (rash) 
while in service (1946).  Most recently 
(past few years) he has had chronic 
vertigo secondary to this rash by way of 
the middle and/or inner ear infections.  

Finally, a May 1994 statement was received from Dr. Kent.  
This statement makes it clear that the physicians opinions 
had been based exclusively on the veterans reported history.  
Dr. Kent states:

[The veteran] has been a patient of mine 
for over two years and an acquaintance of 
mine for thirty years.  During this time 
frame, he has had chronic, intermittent 
skin rashes with secondary infections.  
He has related to me and his other 
doctors throughout the years including 
Doctors Jackson, Junkin, Harris in 
Newport, AR, and his VA doctors about 
this skin condition and the associated 
itching and pain.  This discomfort at 
times incapacitates his ability to do 
work for gainful employment.  I might add 
that all treatment modalities have 
failed.  

The rash first occurred in 1945 while in 
the service and has affected his whole 
skin surface overtime.  He especially 
relates the ear canal and subsequent 
severe vertigo which he contends and 
attributes to the ear canal rashes.  The 
process could have infected or at least 
affected his middle or inner ear if the 
tympanic membrane was involved or 
perforated.  

Please consider [the veterans]s attempt 
to obtain full benefits in light of his 
miserable existance (sic) over the last 
43 years with the aforementioned rash and 
incapacitating vertigo he associated with 
this insidious rash.  

These assertions are repeated by Dr. Kent in a statement 
dated in October 1995.  

As noted above, the credibility of the evidence is generally 
presumed for the purpose of determining whether evidence is 
new and material, see Cox and Justus, both supra, but the 
Court has placed some limitation on this presumption of 
credibility in cases in which a physician relied upon the 
appellants account of his medical history and service 
background, recitations which had already been rejected by 
the previous decision.  See Reonal, supra.  Moreover, 
evidence that is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment, does 
not constitute competent evidence.  LeShore, supra.  

In essence, the statements submitted on behalf of the 
veterans claim are a recitation of the history provided by 
the veteran that was previously considered and rejected by 
the Board.  

Additional treatment reports have also been received into the 
record, showing postservice treatment.  These records are 
cumulative in nature and by themselves or in connection with 
evidence previously assembled are not so significant that 
they must be considered in order to fairly decide the merits 
of the claim.  Some of these reports contain the veterans 
reported history.  For example, the October 1994 dermatology 
report shows that the veteran reported vertigo secondary to 
skin infections.  The May 1996 VA examination report also 
recites the veterans report of a history of severe 
dermatitis, possible cutaneous fungal infection, which he 
stated was affecting his inner ear and resulted in vertigo.  
The report also indicates that the examiner found no evidence 
of dermatitis in the ears, and that the auditory canals and 
tympanic membranes were clear.  The clinical impression was:  
I, at this point doubt any connection between the 
dermatitis and his vertigo.  Electostagmogtaphy (ENG) 
studies were recommended to complete the vertigo workup.  The 
ENG report of July 1996 contains the veterans report of 
episodic vertigo, often associated with nausea, that had been 
occurring for approximately 20 years.  A history remarkable 
for diabetes mellitus and severe dermatological problems was 
noted.  The ENT examination report indicates that ENG 
examination was nondiagnostic.   

Because new evidence does not link current disability with 
the veterans service-connected skin disability, it cannot be 
considered material evidence to reopen his claim.  Cornele v. 
Brown, 6 Vet. App. 59 (1993).  Hence, although new, the 
additional evidence is not material to the issue at hand.  
Thus, the evidence, when viewed in the context of all the 
evidence is not so significant that it must be considered to 
fairly decide the merits of the claim.  

II.  Increased Ratings

Initially, I note that the veteran has presented well-
grounded claims for increased disability evaluations under 
38 U.S.C.A. § 5107(a). cf. Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) (where veteran asserted that his 
condition had worsened since the last time his claim for an 
increased disability evaluation for a service-connected 
disorder had been considered by VA, he established a well 
grounded claim for an increased rating).  I am also satisfied 
that all appropriate development has been accomplished and 
that VA has no further duty to assist the veteran.  All 
relevant facts have been properly developed.  The recent 
examinations provide sufficient information to rate the 
disability in accordance with the applicable rating code.  No 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2.  


A.  Skin Disorder.

In this case, service connection was established for 
dermatitis of the hands and feet in a May 1953 rating 
decision.  A 10 percent rating was assigned, based on 
findings on the April 1953 VA examination that the skin on 
the hands and feet were erythematous and markedly moist.  A 
small number of vesicles were scattered beneath the skin.  By 
a September 1960 rating decision, the disability evaluation 
was raised from 10 percent to a 30 percent.  This increase 
was based on the results of the April 1960 VA examination 
that showed that the veteran carried a diagnosis of tinea 
pedis with id reaction, hyperhidrosis of the hands, 
cellulitis due to secondary infection of the left foot.  A 
September 1988 rating decision increased the evaluation from 
30 percent to 50 percent.  This change was based on results 
of reports of outpatient treatment and photographs showing no 
improvement with treatment and extremely scaly feet, 
erythematous lesions on the dorsum of the right foot, and 
superficial scaling.  Also, the palms of the hands were 
erythematous with small papules lesions, and both feet 
demonstrated onychomycosis.  This rating was assigned under 
38 C.F.R. § 4.118, Code 7813 and is the veterans current 
rating.  

Diagnostic Code 7813 pertains to dermatophytosis.  When an 
unlisted condition is encountered, as in the veterans case, 
it will be permissible to rate it under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical locations are closely analogous.  
38 C.F.R. 4.20.  The varied skin conditions have been rated 
analogously to dermatophytosis.  Unless otherwise provided, 
codes 7807 through 7819 are rated as for eczema, dependent on 
location, extent, and repugnant or otherwise disabling 
character of manifestations.  The most repugnant conditions 
may be submitted for Central Office rating with several 
unretouched photographs.  Total disability ratings may be 
assigned without reference to Central Office in the most 
severe cases of pemphigus and dermatitis exfoliativa with 
constitutional symptoms.  38 C.F.R. § 4.118, Code 7813.  

A 50 percent rating is the highest schedular rating afforded 
for eczema.  It requires ulceration or extensive exfoliation 
or crusting and systemic or nervous manifestations or 
exceptionally repugnant.  38 C.F.R. § 4.118, Code 7806.  

The photographs of record have been reviewed.  These show 
extensive lesions over the veterans hand and scaling on both 
the hands and feet, as well as discoloration of the toenails.  
However, I note that the most recent VA examination does not 
suggest that the skin condition is more disabling than 
currently evaluated.  

The veteran underwent VA examination in March 1996.  An 
evaluation of the skin showed moccasin distribution of scale 
involving both feet, together with thickened toenails and 
onychodystropy of all toenails.  A KOH of the scale from the 
feet was positive for hyphae.  Examination of the hands 
showed slight opacification of the fingernail with 
approximately 1 centimeter resolving of vesicle, involving 
the right finger tip.  Examination of the neck shows a very 
mild erythema with some excoriation.  Examination of the 
retroauricular folds and ear canals was unremarkable.  The 
back and shoulders showed mild macular erythema without 
scale.  The elbows were remarkable for some micaceous scaly 
plaques.  The examination of the knees was unremarkable.  The 
examiner noted that the veteran brought in photographs 
showing the feet with marked desquamation, and the hands with 
a crusting and marked erythema.  The examiner noted, in 
addition, that the veterans skin was fairly unremarkable on 
the day of the evaluation, except for low grade psoriasis and 
tinea pedis; neither of those conditions appeared severe.  
The examiner noted that the veteran would be likely to 
improve with conscientious use of neuroantifungals.  

The current disability is not productive of manifestations of 
such extent, repugnance, or disabling character as to warrant 
a higher schedular rating.  

B. Psychiatric Disability.

In this case, service connection was established for 
depression disorder, secondary to the service-connected skin 
condition, in a September 1996 rating decision.  An 
evaluation of 10 percent was assigned under 
38 C.F.R. § 4.132, Code 9405.  This rating was assigned on 
the basis of a March 1996 examination report that shows that 
the veteran had mild depression secondary to his service-
connected skin disease.  

The criteria in the VA Schedule for Rating Disabilities for 
evaluating mental disorders were changed during the veterans 
appeal.  See 38 C.F.R. §§ 4.125-4.132, as revised effective 
November 7, 1996; 61 Fed. Reg. 52695-52702 (Oct. 8, 1996). 

Where regulations change during the course of an appeal, the 
Board must determine, if possible, which set of regulations, 
the old or the new, is more favorable to the claimant and 
apply the one more favorable to the case.  Karnas v 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Under the General Rating Formula for Psychoneurotic 
disorders, in effect until November 1996, a 100 percent 
evaluation is assigned when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the attitudes of all contacts except the most intimate so 
adversely affected as to result in virtual isolation in the 
community; or when the veteran is demonstrably unable to 
obtain or retain employment.  See Johnson v. Brown, 7 Vet. 
App. 95, 97-99 (1994).  A 70 percent evaluation is assigned 
when the veteran's ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired and the psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  A 50 percent 
evaluation is assigned when there is considerable impairment 
in the ability to establish or maintain effective or 
favorable relationships with people, and when, by reason of  
psychoneurotic symptoms, the reliability, efficiency, and 
flexibility levels are so reduced as to result in 
considerable industrial impairment.  A 30 percent evaluation 
is assigned for definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and when the psychoneurotic symptoms result in 
such reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  A 10 percent evaluation is assigned for less 
than the criteria for the 30 percent rating, with emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  A noncompensable rating is 
assigned when there are neurotic symptoms that may somewhat 
adversely affect relationships with others but which do not 
cause impairment of working ability.  38 C.F.R. § 4.132.  

The next higher evaluation of 30 percent was discussed by the 
Court in Hood v. Brown, 4 Vet. App. 301 (1993).  The Court 
stated that the term definite used in 38 C.F.R. § 4.132 
was qualitative in character, whereas the other terms 
were quantitative in character.  In response, the VA 
General Counsel, in a precedent opinion dated November 9, 
1993, concluded that definite is to be construed as 
distinct, unambiguous, and moderately large in degree.  
It represents a degree of social and industrial 
inadaptability that is more than moderate but less than 
rather large. VAOPGCPREC Prec. 9-93, 59 Fed. Reg. 4752 
(1994).  The Board is bound by this interpretation of the 
term definite.  38 U.S.C.A. § 7104(c).

As revised effective in November 1996, the General Rating 
Formula for Mental Disorders provides a 100 percent rating 
for total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent rating is assigned for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent rating is assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 10 percent 
rating requires occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress or symptoms controlled by continuous 
medication.  

Thus, under both criteria, a 10 percent rating is warranted 
for mild impairment of social and industrial adaptability, 
which was noted on the March 1996 VA examination.  The report 
of psychological testing, conducted privately in June 1997, 
shows that the veteran suffered from moderate impairment due 
to neuropsychiatric disability.  This determination was 
reached based on consideration of a combination of symptoms 
of post-traumatic stress disorder and major depression, and 
schizoid personality disorder for which service-connected has 
not been established.  While the examiner did not indicate 
which symptoms were attributable to the service-connected 
disability, all reasonable doubt must be resolved in the 
veterans favor.  As a consequence, I find that the veteran 
is entitled to the next higher evaluation of 30 percent for 
the service-connected depressive disorder under the old 
criteria for neuropsychiatric disability that is moderately 
large or definite in degree.  

Moreover, there is no basis for a finding under either 
version of the rating criteria that the veteran is entitled 
to an evaluation higher than 30 percent.  He has not shown 
considerable impairment of social and industrial 
adaptability, which is required for a higher evaluation under 
the old criteria.  Also he does not satisfy the criteria for 
an evaluation of 50 percent under the new rating criteria.  
For instance, there is no evidence of an affective disorder, 
variation in speech pattern, no indication of panic attacks 
occurred once a week, and no impairment of memory.  

The Board notes that the June 1997 private examination report 
states that the veteran was deemed to be unemployable by 
reason of the full constellation of his physical and 
emotional problems.  This opinion clearly indicates that it 
is based on more than the service-connected psychiatric 
disability alone.  The record contains no basis for a finding 
that the veterans depressive disorder alone is productive of 
demonstrable unemployability, which would warrant a higher 
schedular rating.  

In view of the foregoing, I find that the preponderance of 
the evidence favors the assignment of a schedular rating of 
no more than 30 percent.  

C.  Extraschedular Ratings.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1996) in 
the first instance.  The Board is still obligated to seek out 
all issues that are reasonably raised from a liberal reading 
of documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Boards denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellants claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

Concerning the psychiatric disorder, the Board notes that the 
rating schedule provides a full range of disability 
evaluations from 0 to 100 percent.  The manifestations 
required for the assignment of a higher schedular evaluation, 
however, are not shown to be present in this case.  The Board 
finds that the schedular criteria are not inadequate.  The 
current 50 percent evaluation for the veterans skin 
disorder, however, is the highest schedular evaluation under 
Diagnostic Coddle 7806, which thus opens the question of the 
adequacy of the rating schedule in rating the skin 
disability.

The Board concludes, however, that there is no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required frequent hospitalization for either of these 
disorders.  Moreover, he has not demonstrated that either 
disability, in and of itself, is productive of marked 
interference with his employment.  In particular, although he 
alleges that his skin disorder played a part  if not a 
primary role -- in his unemployment, the Board notes that the 
VA examiner in March 1996 indicated that it would be unusual 
for a patient to have such a long history of what are 
described as fairly significant problems and have a 
presentation no more striking than this today.  Neither the 
examination reports nor the medical records show the presence 
of such problems with grip, etc., due to the service-
connected skin disability, as alleged by the appellant, as to 
support a conclusion that the skin disorder, alone, so 
markedly interferes with the veterans employment as to 
support the assignment of an extraschedular disability 
evaluation.


ORDER

New and material evidence has been received to reopen the 
claim for benefits under 38 U.S.C.A. § 1151 for additional 
back injury sustained during VA examination in March 1988.  
To this extent, the appeal is granted.  

New and material evidence has not been received to reopen the 
claim for service connection for vertigo on a secondary 
basis.  To this extent, the appeal is denied.

An increased rating for a skin disorder, currently evaluated 
as 50 percent disabling, is denied.  

A rating of 30 percent, and no higher, is granted for 
depressive disorder, subject to regulations applicable to the 
payment of monetary awards.  


REMAND

The Board has reopened the claim for compensation benefits 
under 38 U.S.C.A. § 1151.  Once new and material evidence is 
secured, the claim is reopened and the case is reviewed on 
its merits.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
The RO has not, however, reviewed the case on its merits.

The record contains evidence concerning disability of the 
neck and back in existence before the March 1988 VA 
examination at which the fall or falls that form the basis 
for this claim occurred.  The March 1988 VA examination 
report shows that the veteran presented a history of 
arthritis, involving his neck and back, related to his 
psoriasis.  Results of X-ray examination conducted at this VA 
examination revealed the presence of mild degenerative 
arthritis of the cervical and lumbar spine with 
demineralization. 

Moreover, the evidence of record shows that, prior to March 
1988, the veteran suffered neck and low back injuries from a 
fall that occurred in June 1960, when he was working in a 
service station.  Private treatment reports show that, since 
that incident, the veteran had complaints of continuous 
symptoms, involving pain in the neck and lower back. The 
recorded diagnosis was myofascial pain of the cervical and 
lumbar spine.  An entry in February 1962 shows that the 
veteran reported having some tingling in the right lower 
extremity, as well as decreased sensation in the over the 
right foot.  

The record also shows that the veteran was involved in an 
automobile accident in October 1985.  A December 1985 
statement from J. D. Ashley, M.D., shows that the veterans 
vehicle was hit from the rear by another car.  X-ray 
examination in November 1985 revealed subluxation of C3 and 
C4 and marked intervertebral disc narrowing.  The examiner 
noted cervical spine injury aggravating a preexisting disease 
in the cervical spine, namely osteoarthritis.  Lumbosacral 
strain was also noted.  The January 1986 report from Dr. 
Taylor shows that the veteran had complaints of traumatic 
pain involving both the neck and lower back.  X-ray 
examination showed that intervertebral disc spacing was 
normal except for C5-6 motor unit.  There was minimal 
reduction of the subluxation complex at the C1-C2 and C5-C6.  
Views of the lumbar spine showed slight scoliosis and some 
tipping of the sacral base superiorly and posturally.  In 
addition, as noted above, Dr. Taylor, the veterans private 
chiropractor, provided testimony to the effect that the 
veteran had a known history of trauma related arthritis prior 
to the March 1988 incident.  

Following the incident in question, the veteran underwent VA 
examination on March 25, 1988.  Physical examination revealed 
a full range of motion in the lumbosacral spine.  The 
clinical assessment was soft tissue injury.  

The October 1988 report from J. Taylor is to the effect that 
the veteran reported a history of a falls in March 1988 
during examinations by VA personnel.  As a consequence he had 
complaints of neck and low back pain.  

In addition, the veteran underwent VA examination in January 
1989.  The veterans history of falls in the previous year 
was then reviewed.  X-rays taken at the time of the injury 
were compared with those taken during the January 1989 
examination.  The examiner noted that there was no interval 
change and stated.  

It is the impression of this examiner 
that this man possibly may have sustained 
a strain to the cervical and lumbar spine 
as a result of his fall.  However, there 
is no objective evidence that he 
sustained any permanent partial or total 
impairment as a result of this injury.  

The findings represented on both sets of 
films reveal degenerative changes keeping 
with the mans age and do not appear to 
have any traumatic basis..

This statement, in contrast with that of Dr. Janati, was 
based on a review of the veterans entire clinical record at 
that time.  The January 1989 opinion is more factually 
accurate in that it refers to the presence an arthritic 
process noted in March 1988, at the time of the incident in 
question, and the absence of any observable change on 
reexamination.  Neither report mentioned the 1985 injuries.  

The record reflects that the veteran was examined by Dr. 
Janati in April 1990.  The May 1990 medical report shows that 
the veteran had degenerative changes with bulging at two 
levels (L3-4 and L4-5) revealed on magnetic resonance imaging 
(MRI).  At the cervical level, MRI showed degenerative 
changes with some midline bulging at three levels and some 
indentation of the thecal sac.  The examiner opined that the 
degenerative arthritis with disc bulging was a progressive 
disorder.  Although it was noted that conservative therapy 
might alleviate the symptoms, individuals having degenerative 
arthritis were considered to be susceptible to traumatic 
injury.  This is the first showing of disc bulging as in the 
lumbar spine.  Evidence of record indicates that 
subsequently, in November 1990, the veteran was involved in 
another motor vehicle accident.  A medical opinion as to the 
incurrence of additional disability caused by the March 1988 
falls should be obtained.  

In addition, in light of the favorable opinion set forth 
above, as well as information indicating that the veteran is 
currently receiving Social Security disability benefits,  
additional action is necessary with respect to the claim for 
a total disability rating based on individual 
unemployability.  The Court has cast the Departments duty to 
obtain such records in terms of its duty to assist claimants, 
under 38 U.S.C.A. § 5107(a) (West 1991).  It has also 
referring to obtaining these records in terms of the 
Departments obligation to review a thorough and complete 
record, under which VA is required to obtain evidence 
from the Social Security Administration, including any 
decisions by the administrative law judge, and to give that 
evidence appropriate consideration and weight.  See Cohen 
v. Brown, 10 Vet. App. 128 (1997); Hayes v. Brown, 9 Vet. 
App. 67, 73-74 (1996); Block v. Brown, 7 Vet. App. 343, 347 
(1994); Martin v. Brown, 4 Vet. App. 136 (1993), Masors v. 
Derwinski, 2 Vet. App. 181 (1992), Murincsak v. Derwinski, 
2 Vet. App. 363 (1992), Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  

In view of the decision set forth above, this case is 
remanded to the RO for the following actions:  

1.  The RO should attempt to obtain 
legible copies of records from the Social 
Security Administration relative to the 
grant of disability benefits.  A copy of 
the favorable decision and the record 
forming the basis for that decision 
should be obtained and associated with 
the veterans claims folder.  

2.  The RO should schedule a VA 
examination by an orthopedic specialist.  
The claims folder should be made 
available to the examiner.  The 
examiners attention is directed in 
particular to the May 1990 statement from 
Dr. Janati, who reports the presence of 
arthritis and disc bulging.  The VA 
examination report should include:  (1) 
The correct current diagnosis or 
diagnoses of the veterans back disorder 
(both upper and lower back); (2) An 
opinion whether the reported fall(s) at 
the March 1988 VA examination played a 
causal role in the present diagnosis or 
diagnoses; (3) An opinion whether the 
reported fall(s) at the March 1988 VA 
examination caused aggravation of a pre-
existing orthopedic disability.  The 
basis for the diagnosis and opinions 
reached should be set forth in detail.  
If the examiner is unable to reach a 
diagnosis or opinion as to these matters, 
the reason(s) for such inability should 
be set forth in the examination report.

3.  The RO should review the veteran's 
remaining claims in light of the 
additional development.  If the benefits 
sought on appeal are not granted, then 
the veteran and his representative should 
be provided with a supplemental statement 
of the case.  

After the appellant and his representative have been given an 
opportunity to respond, the case file should be returned to 
the Board for further appellate review, if necessary.  The 
purpose of this REMAND is to procure clarifying data and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.  The appellant may 
present additional evidence or argument while the case is in 
remand status to the RO.  Cf. Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1997), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board of Veterans 
Appeals.  Appellate rights do not attach to those issues 
addressed in the remand portion of the Boards decision, 
because a remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (1996).
- 2 -
